Citation Nr: 1537611	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-33 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Appellant may be recognized as the Veteran's surviving spouse for the purposes of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	Everett McKeown, Esq.


WITNESS AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to April 1986.  He died in July 2009.  The Appellant asserts that she is the Veteran's surviving spouse.

This matter, a contested claim for recognition as the surviving spouse of the Veteran, comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined that the Veteran's first wife, S.P., should be recognized as his surviving spouse for VA purposes.  The Appellant disagreed with this decision and perfected an appeal in October 2012.

In May 2015, the Appellant presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the VA claims file.


FINDINGS OF FACT

1.  The Veteran married his first wife, S.P., in June 1968.  The marriage was not formally terminated.

2.  The Veteran and the Appellant were married in October 1980 in Seoul, Korea.

3.  The Veteran died in July 2009.
4.  The evidence does not show that the Veteran's first wife, S.P., enrolled the May 1973 dissolution of marriage from the Superior Court of California in any court in the Republic of the Philippines.

5.  The Appellant's marriage to the Veteran may not be deemed valid for VA purposes.


CONCLUSION OF LAW

The criteria for recognition of the Appellant as the surviving spouse of the Veteran have not been met.  38 U.S.C.A. §§ 101, 103, 5107(b) 1304, 1310, 1311, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.52, 3.53, 3.205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to notify, nor the duty to assist, provisions of the VCAA are applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001), & Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  In this regard, there is no further assistance that would be reasonably likely to assist the Appellant in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

The Board also finds that the contested claims procedures codified at 38 U.S.C.A. § 7105A(b) and 38 C.F.R. §§ 19.100 through 19.102 and 20.500 through 20.504 have been substantially complied with.  That is, the RO has provided the parties to this appeal with notice of the actions taken, to include the issuance of statements of the case and SSOCs.  The Board notes the record does not demonstrate that S.P. was notified of the May 2015 Board hearing, or given an opportunity to testify.  Although this lack of notification is improper under 38 C.F.R. § 20.713, as the Board is herein ruling against the Appellant's claim and therefore upholding S.P.'s status as the Veteran's surviving spouse, the Board finds that the lack of appropriate hearing notification is harmless error and does not prejudice S.P.

II.  Analysis

Benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2014).  A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2014).

VA regulations provide that marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j) (2014).

In this case, the evidence of record shows that the Veteran married S.P. in June 1968.  The marriage is shown to have been performed in the Philippines and the marriage contract indicates that both parties were residents of the Philippines at the time of marriage.  In May 1973, the Veteran obtained a judgment of dissolution of his marriage to S.P. through the Superior Court of California.  In June 1977, a child, A.R., was born to the Veteran and S.P. in the Philippines.

In October 1980, the Veteran and the Appellant obtained a Report and Certificate of Marriage at the United States embassy in Seoul, South Korea, where the Veteran was stationed.

In 1986, the Veteran filed a claim with VA seeking to have the Appellant and her children recognized as his dependents for VA purposes.  In a September 1986 memorandum, the VA district counsel determined that the Veteran's second marriage could not be legally recognized by VA because Philippine law rejects foreign divorces by its citizens.  See also the notification letter dated October 1986.

Per the statements of the Appellant, as well as several third parties, the Appellant moved to Florida in 1989 and the Veteran joined her in 1990.  See, e.g., the Board hearing transcript dated May 2015; see also the letters from Ms. A.B. dated July 2009 and August 2010, and the affidavit from the Veteran's niece dated August 2009.  In 1996 or 1997, the Veteran moved back to the Philippines.  The Appellant testified that this separation was in order for the Veteran to accompany their son to obtain an education in the Philippines.  In contrast, the statements of several third parties, including the Veteran's brothers and sisters, attest that the Veteran and the Appellant were legally separated from 1996.  The Board observes that these third party contentions are supported by the Last Will and Testament of the Veteran executed in July 1996, which explicitly disinherited the Appellant.

The record demonstrates that the Veteran resided in the Philippines from 1996/1997 until June 2009, when he sought treatment at the VA medical center in Houston, Texas.  The Veteran died in July 2009, while in Texas.  The Board notes that, prior to his death, the Veteran completed another Last Will and Testament dated June 2009, which continued to effectively disinherit the Appellant.

Based upon a review of the evidence, the Board finds the record does not establish that the Veteran's 1980 marriage to the Appellant was valid under the applicable law for VA benefits purposes.  The record clearly shows that, although the Veteran was a naturalized citizen at the time of the 1980 marriage, he and the Appellant resided in the Philippines both prior to and following their marriage.  Moreover, the Veteran has not lived in the United States since 1996/1997.  The evidence shows that the Veteran was primarily a resident of the Philippines through the date of his death.  As such, the validity of that marriage must be determined under Philippine law.  See 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The controlling law, Article 83 of the Philippine Civil Code, provides that any marriage subsequently contracted by any person during the lifetime of the first spouse of such person with any person other than such first spouse shall be illegal and void from its performance, unless:  (1) the first marriage was annulled or dissolved; or (2) the first spouse had been absent for seven consecutive years at the time of the second marriage without the spouse present having news of the absentee being alive, or if the absentee, though he has been absent for less than seven years, is generally considered as dead and believed to be so by the spouse present at the time of contracting such subsequent marriage, or if the absentee is presumed dead.  The marriage so contracted shall be valid in any of the three cases until declared null and void by a competent court.  Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).

In Badua v. Brown, 5 Vet. App. 472, 474 (1993), the United States Court of Appeals for Veterans Claims noted that Article 83 of the Civil Code of the Philippines provided that any marriage subsequently contracted by any person during the lifetime of the first spouse of such person with any person other that such first spouse shall be illegal and void from its performance.  Critically, there is no evidence to suggest that the Veteran's first marriage was annulled or dissolved under Philippine law.  Moreover there is no evidence that the Veteran's first spouse was absent and presumed to be dead at any point during the Veteran's lifetime.  Although the Veteran's marriage to S.P. was dissolved by the State of California in May 1973, the evidence shows that under Philippine law applicable in 1980, his attempted marriage to the Appellant was illegal and void from its performance.

The Board recognizes that under Paragraph 2 of Article 26 of the Family Code of the Philippines, there is an exception which may be applicable in this case.  Specifically, the two elements of the applicable provision are:  (1). there is a valid marriage that has been celebrated between a Filipino and a foreigner; and (2) a valid divorce is obtained abroad by the alien spouse capacitating him or her to remarry.  See Paragraph 2 of Article 26 of the Philippine Family Code.  Moreover, under Republic of the Philippines v. Orbecido, G.R. No. 154380 (S.C. October 5, 2005) (Phil), the decision was expanded to allow a Filipino citizen, who has been divorced by a spouse who had acquired foreign citizenship and remarried, also to remarry.  Critically, however, as noted in the decision, "before a foreign divorce decree can be recognized by our own courts, the party pleading it must provide the divorce as a fact and demonstrate its conformity to the foreign law allowing it. . . Furthermore, respondent must also show that the divorce degree allows his former wife to remarry as specifically required in Article 26."  See Republic of the Philippines v. Orbecido, G.R. No. 154380 (S.C. October 5, 2005) (Phil).

Accordingly, there is no evidence to suggest that the Veteran's first wife, S.P., filed the May 1973 foreign divorce decree with the courts in the Republic of the Philippines, demonstrating conformity with the foreign law allowing it, and affirming that the Veteran was permitted to remarry.  As such, the Article 26 of the Family Code of the Philippines is inapplicable in this case.

The Board therefore finds, by the very terms of the law of the Philippines, the Appellant's marriage to the Veteran was null and void because his preceding marriage to S.P. had not been terminated by death, annulment, or dissolution.  Because the law of the place of marriage controls the validity of a marriage, the Board concludes that the Appellant's marriage to the Veteran is invalid for VA purposes.

Notwithstanding that the marriage of the Appellant to the Veteran is invalid by reason of a legal impediment, an attempted marriage by the Appellant may be deemed valid if each of the four requirements under 38 C.F.R. § 3.52 are met.  Critically, however, 38 C.F.R. § 3.52(d) is not met because a claim was filed by the Veteran's legal surviving spouse who was found to be entitled to VA death benefits.

In sum, the Board finds that the Appellant's marriage to the Veteran may not be deemed valid.  Accordingly, as the Appellant's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to recognition of the Appellant as the surviving spouse of the Veteran for VA purposes is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


